Citation Nr: 0940684	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  98-16 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for right 
ear hearing loss with dizziness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from April 1953 to 
January 1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In connection with his appeal the Veteran testified at a 
hearing in September 1999 before a Hearing Officer at a VA 
facility in Cincinatti, Ohio.  A transcript of the hearing is 
associated with the claims files.

When this case was most recently before the Board in August 
2007, it was remanded for further development.  The case has 
now been returned to the Board for further appellate action.


FINDING OF FACT

Right ear hearing loss with dizziness did not result from an 
event not reasonably foreseeable or any carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. 
§ 1151 for right ear hearing loss with dizziness are not met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  However, the Court also stated that the failure to 
provide such notice in connection with adjudications prior to 
the enactment of the VCAA was not error and that in such 
cases, the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim was initially adjudicated before the 
enactment of the VCAA.  The record reflects that the 
originating agency sent the Veteran a letter in January 2003 
advising him of the elements required to establish 
entitlement to compensation under 38 U.S.C. § 1151 and of the 
respective duties of VA and the claimant in obtaining 
evidence.  In a letter mailed in September 2007 the Veteran 
was provided notice with respect to the disability-rating and 
effective-date elements of the claim.

Although the Veteran was not provided adequate notice until 
long after the initial adjudication of the claim, the Board 
finds that there is no prejudice to the Veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development, the Appeals 
Management Center (AMC) readjudicated the claim in May 2009.  
There is no indication or reason to believe that the ultimate 
decision of the originating agency on the merits of the claim 
would have been different had complete VCAA notice been 
provided at an earlier time.  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006) (A timing error may be cured by a 
new VCAA notification followed by a readjudication of the 
claim).

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.
 
Legal Criteria

Compensation under 38 U.S.C. § 1151 shall be awarded for a 
qualifying additional disability or qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  An additional disability or 
death is a qualifying additional disability or death if the 
disability or death was not the result of the veteran's 
willful misconduct and if the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a VA employee or in a VA 
facility, and the proximate cause of the disability or death 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran has asserted that he has increased hearing loss 
with dizziness in his right ear as a result of surgical 
procedures performed on his right ear at the VA Medical 
Center.  

Medical records show that the Veteran has a long history of 
chronic otitis media in his right ear.  In January 1990 the 
Veteran underwent tympanoplasty, atticotomy, Wehr's 
hydroxyapatite incus interposition, and ossicular 
reconstruction of the right ear.  A prosthesis was placed in 
the Veteran's ear during this surgery.  Prior to surgery the 
Veteran signed an informed consent document which states that 
his surgeon had counseled him as to the nature of the 
surgery, the attendant risks involved, and the expected 
results.  The Veteran's recovery went smoothly.  However, in 
December 1992 it was discovered that the prosthesis had moved 
and a second surgery became necessary to replace the 
prosthesis.

In January 1993 the Veteran underwent cartilage 
tympanoplasty, ossiculoplasty using a TROP prosthesis, and 
excision of the skin lesion of the posterior auricular of the 
right ear.  Prior to the surgery the Veteran signed an 
informed consent document which states that his surgeon 
counseled him as to the nature of the procedure, the 
attendant risks involved, and the expected results.  

In August 1994 the Veteran's prosthesis again moved and 
another surgery was necessary.  In August 1994 the Veteran 
underwent right ear exploratory tympanotomy with 
ossiculoplasty.  Prior to the surgery the Veteran signed an 
informed consent document which states that his surgeon 
counseled him as to the nature of the procedure, the 
attendant risks involved, and the expected results.

In June 1996 the Veteran underwent tympanoplasty with removal 
of prosthesis and ossicula reconstruction of the right ear.  
Prior to the surgery the Veteran signed an informed consent 
document which states that his surgeon counseled him as to 
the nature of the procedure, the attendant risks involved, 
and the expected results.  Additionally, this informed 
consent document also listed several of the more common risks 
and/or side effects of the surgery, among which was deafness.  
Additionally, in May 1996 the Veteran was presented with a 
list of possible side effects of tympanoplasty.  Listed on 
this document was both loss of hearing and dizziness.  The 
Veteran signed this document, acknowledging the risks.  

The medical records show that following his June 1996 right 
ear surgical procedure the Veteran experienced persistent 
vertigo.  As a result in July 1996 the Veteran underwent 
tympanotomy with middle ear exploration and removal of 
prosthesis.  At that time it was found that the prosthesis 
that was placed in the Veteran's right ear in June 1996 was 
too large for the Veteran's ear and this was thought to have 
been the cause of the Veteran's persistent vertigo.  The too 
large prosthesis was removed and the right ear was repaired.

At his September 1999 hearing before a Hearing Officer, the 
Veteran reported that the doctor who performed the June 1996 
surgery had done so negligently.  The Veteran stated that he 
had been "screwed up" ever since the June 1996 surgery.  
The Veteran also reported that he had not experienced 
dizziness prior to the June 1996 surgery, when the too large 
prosthesis was placed in his ear.

In this regard the Board finds that the Veteran is not 
competent to determine whether a physician was negligent in 
his treatment as lay persons are not competent to opine as to 
medical etiology or render medical opinions.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 
Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The question of whether the June 
1996 surgeon was negligent would be one only a fellow 
physician would be competent to answer.    

In October 2005 the Veteran was afforded a VA examination.  
At this examination the examiner noted that the Veteran had 
right side mixed hearing loss that existed prior to his 
several VA Medical Center surgical procedures, but that the 
worsening in his hearing post surgery was more likely than 
not a result of his surgeries.  The examiner also stated that 
the Veteran had dizziness/imbalance more likely than not from 
his VA surgical experiences.

In November 2006 the October 2005 VA examiner provided an 
addendum to his October 2005 opinion.  In this addendum 
opinion the examiner stated that even though the dizziness 
and hearing loss resulted from the VA Medical Center surgical 
procedures, it is less likely than not that they resulted 
from negligence as dizziness/imbalance and hearing loss are 
known complications of these procedures.  

In a June 2007 statement, the Veteran's representative 
questioned as to whether the Veteran had been informed that 
hearing loss and dizziness were complications of the 
performed surgical procedures prior to surgery.  Of record 
are the informed consent documents discussed above, which 
clearly state that the Veteran's surgeons counseled him as to 
the risks and complications associated with the surgical 
procedures prior to the Veteran undergoing surgery.  

As the October 2005 VA examiner has stated that hearing loss 
and dizziness are common complications of the Veteran's 
surgical procedures, the Board finds that they are reasonably 
foreseeable.  Additionally, the Board finds that the informed 
consent documents of record are sufficient evidence to prove 
that the Veteran was made aware of these common complications 
prior to surgery.  

Additionally, as concluded by the October 2005 VA examiner in 
his November 2006 addendum opinion, the Board finds that 
there was no negligence on the part of the VA Medical Center 
with regard to any of the surgical procedures performed on 
the Veteran's right ear.

Therefore, the preponderance of the evidence is against the 
claim, and entitlement to compensation under 38 U.S.C. § 1151 
is not warranted.


ORDER

Compensation under 38 U.S.C. § 1151 for right ear hearing 
loss with dizziness is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


